Citation Nr: 0033377	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,462.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.  This appeal arises from a January 1999 
decision of the Committee on Waivers and Compromises of the 
Winston-Salem, North Carolina RO, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits on the basis that recovery would not be 
against equity and good conscience.  


REMAND

The evidence of record shows that by letter dated in June 
1998, the veteran was awarded disability pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit.  By a letter dated in August 1998, the 
RO notified the veteran that his pension benefits were 
retroactively terminated on the basis that his countable 
income was actually more than what the RO was originally led 
to believe.  This action created the overpayment at issue.  
By decision in January 1999, the Committee on Waivers and 
Compromises denied the veteran's claim for waiver of recovery 
of the overpayment on the basis that recovery would not be 
against equity and good conscience.

In a March 1999 Notice of Disagreement, the veteran alleged 
that the creation of the debt was the result of sole VA 
administrative error.  Sole VA administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (2000).  The veteran states that he applied for 
Social Security benefits and VA pension on the same day.  He 
was awarded Social Security benefits in March 1998; he was 
awarded VA pension benefits in June 1998.  The veteran 
asserts that while VA was aware as early as July 1998 that he 
was in receipt of Social Security benefits, VA did not 
terminate his VA pension benefits until August 1998.  The 
veteran further asserts that he attempted to return his 
pension checks to VA in July 1998, but was informed by his 
representative that he was entitled to the money.

The Board notes that the RO has not addressed the issue of 
whether the overpayment in question was properly created (to 
include whether the overpayment was the result of sole 
administrative error).  The United States Court of Appeals 
for Veterans Claims has concluded that it is improper to 
adjudicate an application for waiver without first deciding 
an appellant's challenge to the lawfulness of the debt 
asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); see 
also VAOPGCPREC 6-98 (April 24, 1998).

In addition, review of the claims folder shows that the 
statement of the case (SOC) provided to the veteran, while 
containing the applicable law and regulations (particularly 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965), did not contain a 
discussion of how each of the elements of the equity and good 
conscience standard affected the RO's decision.  According to 
38 C.F.R. § 19.29, a SOC must be complete enough to allow the 
appellant to present written and/or oral arguments before the 
Board.  It must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate, as the RO failed to discuss how each 
element of the equity and good conscience standard affected 
its determination.

Finally, the record shows that the veteran has not submitted 
a financial status report since submitting his request for a 
waiver in 1998.  It would be useful to obtain a current 
financial status report in this case.

Accordingly, the case must be REMANDED for the following 
action.  

1.  The RO should prepare an 
administrative decision concerning the 
validity of the debt in question, to 
specifically include consideration of 
whether the overpayment of benefits was 
the result of sole VA error.  The 
applicable laws and regulations, 
particularly 38 C.F.R. § 3.500(b)(2), 
should be set forth.

2.  In the event that the overpayment is 
found to have been properly created, the 
RO should request that the veteran 
provide a current financial status report 
listing all monthly income, monthly 
expenses, and assets.  Once obtained, all 
documentation should be associated with 
the claims folder.

3.  Thereafter, the Committee should 
again consider the veteran's request for 
waiver, in light of the available record, 
with full consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. § 
1.965(a).  A formal, written, record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal, including those 
pertaining to the matter of sole VA error 
in the creation of the overpayment.  The 
veteran and his representative should be 
given the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



